Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 1 of 12 PagelD #:1869

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION’

 

MARY BILEK, individually and on behalfof Civil Action No. 1218-ev-03083
others similarly situated,
Plaintiff
Hon. Judge Charles R. Norgle; Sr.
¥. Hon, Mag. Judge Jeffrey T. Gilbert

NATIONAL CONGRESS. OF EMPLOYERS, INC.,-et
al,

Defendants.

 

 

DEFENDANTS NATIONAL CONGRESS OF EMPLOYERS, INC:, NATIONAL
BENEFIT BUILDERS, INC., AND ACCESSONE CONSUMER HEALTH, ING’S
MOTION TO QUASH PLAINTIFF’S SUBPOENAS TO NON-PARTIES

Deferidants, NATIONAL CONGRESS OF EMPLOYERS, INC. ¢‘NCE”), NATIONAL
BENEFIT BUILDERS, INC., (‘NBBI”), and ACCESSONE. CONSUMER HEALTH, INC.
(“AOH”) (Collectively “Defendants”) by and through undersigned counsel. file this Motion to
Quash Plaintiff's Subpdenas.to Non-Parties!, and-in support states. as follows:

BACKGROUND

On April 30, 2018, Plaintiff fled a single-count Complaint against NCE for alleged
violations of the Telephone.Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”). (Dkt.
1).Subsequently, on March 15, 2019, Plaintiff filed. the First Amended Class Action Complaint
(“FAC”) in this matter assertirig various allegations.against Defendants, ariong others, pertaining
to telemarketing, calls that were allegedly made: to sell ‘a product identified as “NCE Premier

Platinum Plus.” (Dkt. 43). In the FAC, Plaintiff pointedly stated that former defendant Ann Fils

 

' Defendants’ filiiig shall not be construed as a waiver of Defendants’ position that this Court
lacks personal jurisdiction-over Defendants, which is subject to Defendants’ pending Motion to:
Dismiss to Second Amended Complaint.

4940-4201-3103;1 l
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 2 of 12 PagelD #:1870

and Benefits Matter engaged another entity, Celerity, to-make or-facilitate some or-all of the calls
at issue and that Ann Fils admitled to. making the telemarketing calls at. tsstie in, this case through
Celerity’s inbound call records. (Dkt. 43).

Despite Plaintiffs statement that Ani Fils, Benefits. Matter, and Celcrity. admitted to
being involved with the telemarketing calls at issue here, on July 31, 2019, Plaintiff filed a
Motion for Leave to File Amended Complaint, completely changing her agency and liability
theories. as to Defendants and adding new defendants, Health Insurance Innovations (“HIP") and
Unified Insurance Company, (Dkt. 102), The Court. ultimately granted Plaintiff’s motion .and
Plaintiff filed the Secorid-Amended Complaint (“SAC”) in this matter. (Dkt. 116). In her SAC,
Plaintiff now ‘claims that Rising Eagle Capital Group LLC made the calls at issue and warm
transferred them to Enrollment Center of America (Dkt. 116, [ 5). Plaintiff further alleges that
“HI is the facilitator and orchestrator for these telemarketing sales” and is “at the center of this.
telemarketing scheme.” (Dkt, 116, § 8).

Since the inception of this matter, Plaintiff has been engaging in voluminous. and
excessive third party discovery, secking documents and information that are not proportional to.
the needs of this case and that implicate Defendants’ privacy interests. in their business
operations, dealings and financials.

Under the Complaint and FAC, Plaintiff issued third party subpoenas. to at least the
folowing. non-parties (1) Sean Duffie; (2) Inteliquent, Inc.; (3) Fextel; (4) Level 3
Communications; (5) Celerity Telecom; (6) Peerless Network; (7) Sprint; (8) T-Mobile; (9)
YMAX Corporation; (10) Birch Communications; (11) Comeast; (12) Windstream; (13) AT&T;
(14) Local Access; (15) Brightlink; (16) Talkie Telecom; (17) 3Y Telecom; (18) Rising: Eagle;

(19} John Spillet; (20) Jakeb Mears; (21) StpJoin; (22) Telecom Carrier Access;.(23) Compass

4A840-4201-3103.1

ho
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 3 of 12 PagelD #:1871

Global; (24) Ytel; and (25) Bandwidth, Since filing her SAC, Plaintiff has, also. issued third party
subpoenas to non-parties (26) Group Plan Administrators, Inc. (Exhibit 1}; (27) Benefit. Transact
Solutions, LLC (Exhibit 2); (28) Companion Life Insurance Company (Exhibit 3); (29) XChange
Beriefits, LLC (Exhibit 4); (30) GTGAHall Holdings, LLC (Exhibit 5); and (31). Alan Hall
(Exhibit 6), seeking financial mformation, business communications, business dealings, business
relationships and members personal information via broad and sweeping requests (the latest
‘“Non-Party Subpoenas”). Plaintiff's allegations specify companies and actors allegedly involved
in the calls at issue in this case and through which Plaintiff claims Defendants are vicariously
liable. Nonetheless, Plaintiff is demanding documents from third-parties concerning any and
every insurance agency, agent, broker, or insurer that NCE las had any relationship with since
April 30.2014.

Defendants move to quash the latest Non-Party Subpoenas. and request. that thts Court
apply appropriate standards. for future issuance of non-party subpoenas by Plaintiff to reign in
‘Plaintiff's gamesmanship .and attempts to obtain documents that exceed the bounds of
permissible discovery.

LEGAL STANDARD

Under Federal Rule of Civil Procedure 45(a), a party may issue a subpoena to command
production of documents or other tangible material in a person’s possession or control. Fed. R.
Civ. P..45(a). A district court must quash or modify a. subpoena that “(1) “faits.to-allow a.
reasonable time for compliance,” (2) requires a. nonparty to. travel more than 100 miles, (3)
‘requires disclosure of privileged or other protected matter, if no exception or waiver applies,” or
(4) ‘subjects a person to undue burden.’” TCYK, LEC v. Doe,.2013. U.S. Dist. LEXIS 145722, at

*5 (NLD. IH. Oct. 9, 2013) (quoting Fed. R. Civ. P. 45(c)(3)(A)). In determining whether a

4840-4201-3103.1 3
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 4 of 12 PagelD #:1872

subpoena “imposes an undue: burden, the court.asks whether the burden of compliance with [the
subpoena] would exceed the benefit of production of the material sought by it.” The Bicycle
Peddler, LLC yv, Does 1-99,.2013 WL 4080196, at *2 (Aug. 13, 2013) (quotations omitted). “As
with ether discovery issues, whether-to grant a motion to quash is within the sound discretion of
the district court.” Sullivan v. Guriner PI umbing, Inc., 2012 WL 896159, at *I (ND. Ill. Mar. 13,
2012),

A party has standing to quash a. subpoena issued by another party to the litigation and
‘directed to a non-party in two instances: if the movant has a claim of privilege attached to the
information sought, or the subpoena implicates the movant’s privacy iiterests. Sunlust Pictures,
LLC v, Does 1-75, 2012 WL 3717768 (N.D. tll. Aug. 27, 2012). Furthermore, the" Circuit has
expressly stated that “[a] party has standing to move to quash a subpoena addressed to another if
the subpoena inffinges upon the movant’s legitimate interests.” United States v. Raineri, 670 F.
2d 702, 712 (7 Cir. 1982). “Courts have found standing... even: Where the Movant's. privacy
interest is minimal at best.” ATG Capital Partners, LEC v. Doe, 20135 U.S: Dist. LEXIS 126358,
at. *9 (N.D. II]. Sept. 22, 2015) (citing Sunfust Pichires, 2012 U.S. Dist. LEXIS 121368, at *2);
see.also Malibu Media. LEC v. Does 1-25, 2012. W1. 2367555, at #2 (S.D. Cal. June.21, 2012).

All discovery is subject to the limitations imposed by Rule 26(b) of the Federal Rufes of
Civil Procedure. Pursuant to Federal Rule of Civil Procedure 26(b)(1), the parties-are entilled to
“obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or
defense and proportional to. the needs of the case.” Fed. R. Civ. P: 26(6)(1), The Rule 26
proportionality test-allows the Court to “limit discovery if it determines that the burden of the
discovery outweighs its benefits.” Jn re IKB Deutschland Industriebank AG, 2010 WL 1526070,

at #5 (N.D. Il-Apr. 8, 20.10).

4840-4201-3103.1 4
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 5 of 12 PagelD #:1873

“The limits and breadth of discovery expressed in Rule 26 are. applicable to non-patty:
diseovery under Rule 45." Noble Roman's, fae, v. Hattenhauer Distrib. Co., 314 F.R.D. 304, 307
(S.D. Ind. 2016). Furthermore; Rule 26 explicitly permits the Court to sud sponte “limit the
frequency or extent of discovery” if it determines that the discovery ‘sought ig unreasonably
cumulative or duplicative, ‘can be dbtained from some other course that is more convenient, less
burdensome, or less expensive, or the proposed discovery is outside the scope permitted by Rule.
26(b)(t). Fed. R. Ciy. P. 26(b}(2).

“The ‘metrics’ sel forth in Rule 26(b)(2)(C)ii} provide courts. significant flexibility and
diseretion- to assess. the-circumstances of the case and limit discovery accordingly to ensure that
the scope and. duration of discovery is reasonably proportional to the value of the- requested
information, the needs of the. case, and: the parties resources,” The Sedona Contererice, The
Sedona Conference Commentary on Proportionatity in Electronic Discovery, 11 Sedona Conf. J.
289, 294 (2010).

Accordingly, this Court is vested with broad discretion to tailor discovery to prevent an
intrusion into Defendants’ privacy interests and. reign in the numerous overbroad and
unproportional discovery requests Plaintiff has issued to won-parties, which. are. indicative of a
lishing expedition:

LEGAL ARGUMENT
L. The Third Party Subpoenas Infringe on Defendants’ Privacy Interests

‘The Third Party Subpoenas issued by Plaintiff must be quashed because they infringe on

Defendants’ privacy and {legitimate interests in their respective financial information, business

relationships, communications and dealings,

4840-4201-3103.1 5
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 6 of 12 PagelD #:1874

Instances. that fall under the privacy and legitimate interest exception includé the
assertion of interference with business relationships or production of private information about
the party that may be in the possession ofa third party. See. Countryman y. Cmty, Link Fed.
Credit Union, 2012 WL 1143572 €N.D. Ind. Apr. 3,.2012); see also Farmer v Senior Home
Coinpanions of Indiana, Inc., 2009 WL 564193 (S.D. Ind. Mar. 5, 2009) (asserting interference:
with a clicnt relationship), Businessés also have a legitimate ‘interest in the privacy of their
financial information. See /anfosca v. Benistar Admin Servs.. ine... 2011 WL 3155649, at *2
<«S.D. Ind. July 26, 2011).

Here. Plaintiffs requests to the non-parties seek “[djocuments demonstrating the
consideration or monetary amounts received or transferred in relation to NCE or any NCE-
branded goods, products, memberships, or services, the particular persons of entities involved
and the dates of'such” from April 30, 2014 (o the present. See Exhibit 1, Req. 4; Exhibit 2, Req:
4; Exhibit 3, Req. 5; Exhibit 4, Req. 5; Exhibit 5, Req. 4; Exhibit 6, Req..4, Such requests will
undoubtedly yield. information unrelated to the instant litigation and ¢onceining Defendants’
financial information that is both private and confidential.

‘Furthermore, Plaimtiff demands that the non-parties produce NCE “customer er member
list, including but not limited to documenits sufficient to identify the name, address; telephone:
number{s), email, and applicable plans, goods, products, or services, for consumers of NCE-
branded goods, products, memberships, or services, as well as all associated data.” See Exhibit 1,
Req. 1; Exhibit 2, Req. 1; Exhibit 5, Req. 1, and Exhibit 6, Req. I. Notably, these requests. are
not limited to. a certain geographic area, product, agency or “caller.” NCE has @ legitimate
privacy interest in protecting all the information of any and all members who are enrolled in its

association and any demand to non-parties for this information is -outside the bounds of

4840-4201-3103.1 6.
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 7 of 12 PagelD #:1875

permissible discovery and an inirusion on NCE’s business interests and operations. Furthermore,
the information that.non-parties may haye pertaining 1o NCE’s members will impute HIPPA and
‘personal privacy issues.that must be duly considered in. light of federal and state regulations.

Additionally, a number of Plaintiff's requests. to the non-parties seek documents,
including confidential contracis and agreements,.that would ideritify all business relationships of
NCE without being tailored to the allegations set forth in the SAC, The requests also seek
documents which would identify or disclose all “Program Managing Entities, managing General
Underwriters, Third-Party Administrators, Managing General Agencies, General Agencies,
Agencies, Sub-Agencies, Agents, and. Lead Vendors that contract with NCE or are involved with
any NCE-branded products, goods, or services[:]" and “all third-party administrators, lead
generators, lead aggregators, telemarketers, and insurance companies ard agents with whom
NCE does business. or otherwise partners[;}" and all “othet products — including life insurance or
other forms of insurance ~ [that] were sold, offered, or bundled along with NCE...[.]” Exhibit 1,
Req. 2, 3,.5, 7; Exhibit 2, Req. 2,.3,.5, 7; Exhibit 3, Reg. 1,.2, 3; Exhibit 4, Req. 1,2, 3; Exhibit
5, Req. 2, 3. 5, 6, 8; and Exhibit 6, Req. 2, 3; 5,6, 8. Defendants could not reasonably expect
that any and every business relationship they have had would be accessible and. publicly.
available information. It is clear that based on both the number of third party subpoenas issued
by Plaintiff as well as the breadth of those requests, Plaintiff is on the proverbial fishing
expedition, throwing dynamite inte the water without. any regard to. the facts contained in the
SAC. It must be noted that the: facts in the operative complaint are vastly different. to those set
forth in Plaintiff's:previous pleadings which ultimately turned out to. be incorrect.

The production of every. single document over'S and 1/2 years.relating to NCE’s business

relationships, communications, members, contracts, and finances would indeed. yield details and

4840-4201-3103.1 7
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 8 of 12 PagelD #:1876

information unrelated to the instant. litigation and information that is both private and
confidential to NCE. Further, documents. requested, if produced, would contain every single
iota of information relating to the proprietary business relationships NCE has or has had with any
other entity, including information pertaining ta product offerings and services that-are not in any
way proportional to the needs ‘of this case-and outside the bounds of permissible discovery under
‘Rule 26,

2, Plaintiff's Discovery Requests to Non-Parties Violate Rule 26

‘General inquiries violate the principle that to. further the application of the proportionality
standard. in discovery, requests should be ‘targeted, clear, and as specific as possible. See ADT
Séc. Services, Inc. v. Pinanele Sec. LEC, 2012 WL 2920985 (N.D. Ill. July 11, 2012) (citing.
Seventh Citcuit Electronic Discovery Committeé, Principles Relating to the Discovery of
Elecironically Stored Information, Principle 1.03-(2010).

Plaintiff's requests and demands set forth in her subpoenas for documents to non-parttes
exceed the bounds of Federal Rule of Civil Procedure 26(b), which governs the scope, frequency
and extent of discovery. Fed, R. Civ. P. 26(b), Parties may obtain discovery on relevanl, nen-
ptivileved matters that are proportional to the needs of the case, “considering the importance of
the issues at stake in the action, the amount in controversy, the-parties’ relative access to relevant
information, the parties’ resources, the importance. of the discovery in resolving the issues, and
whether the burdén. or expense of the proposed discovery outweighs: its. likely benefit-” Fed. R.
Civ. P. 26(b)(1).

“{T]he discovery rules are nota ticket to unlimited, never-ending exploration of every

eoncelvable matter that captures an attorney's interest.” Eternity Mart, Ine. v. Nature's Sources,

4840-4201-3103.1 g
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 9 of 12 PagelD #:1877

LLC, 2019 WL 6052366, at *3 (N.D. IIL, Nov, 15, 2019) (citing. Vakharia v. Swedish Covenant
Hosp., 1994 WL 75055, at.*2 (N.D. Tl. 1994).

In the instant matter; Plaintiff's diseovery requests to the non-parties is. speculative at
best. Notably, Plaintiff has alleged that the calls at isstie, and which are the basis for the
operative, and seconded amended complaint, were made by Rising Eagle and warm transferred
to Enrollment Center of America, who. 1s enlisted by HIT — who Plaintiff alleges is the “facilitator
and orchestrator of these telemarketing sales.” (Dkt. 116), Notwithstanding these allegations,
Plaintiff has-also stated on the record that. Ann Fils adniitted to making the telemarketing calls at
issue: in this case through Celerity’s inbound call records. (Dkt. 43). Plaintiff relies on these
allegations to assert a theory of vicarious liability against the Defendants. Significantly, none of
ihe requests to the third parties concern’ the alleged “agents” of Defendants necessary to establish
vicarious liability.

Rather, Plaintiff has set forth requests that are not proportional to the needs of the case,
plainly with the hope-of finding new “agents” to support.a clainy against. Defendants because the
deposition jestimony of Enrollment Center of America’s alleged agent, Sean Duffie; does not
support Plaintiff's theory for liability. Plaintiff's. mumerous and overbroad Third-Party
Subpocnas ‘demonstrate that Plaintiff's SAC contains legal claims m search of facts, even after
three iterations ofa complaint.

Plaintiff further claims to have millions: of telemarketing calls, thousands of which,
Plaintiff alleged, demonstrate that Defendants do make telemarketing calls or were responsible
for the. contacts with Plaintiff. Notwithstanding Plaintiff's continued accusations that NCE and
its counsel have been acting in bad faith er not being truthful m: this litigation, there is no

evidence that-the thousands of ealls that Plaintiff has, which counsel for Plaintiff has previously.

4840-4201-3103,1 9
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 10 of 12 PagelD #:1878

stated that he himself has net reviewed in their entirety, demonstrate that Deferidants made the
telemarketing calls afissue or was “responsible” for the calls allegedly made to Plaintiff. Instead,
Plaintiff continuously references:the same one: “example” telephone call from March 16, 2018,
which allegedly references NCE Premier Platinum Pius. ‘Since the. inception of this litigation,
despite requésts,. Plaintiff has not pointed to one other call of these alleged thousands that
references NCE,

Plaintiff's discovery: requests to dozens of third parties generally seeking any and all
information they might have concerning the Defendants, and in particular NCE, including any
and all communications, information on business relationships, dealings, member. data, and
financials is irrelevant and not proportional to the needs of this case.

Plaintiff cannot show that the responses to her requésts are likely 10 yield relevant
information about the calls to Mary: Bilek or that Rising Eagle, Entollment Center of America
and Hl-are agents of Defendants sufficient to subject them to vicarious liability.

“[D]iscovery: is net a means for a-party to test every canceivable theory of a claim or
defense without limitation. Eternity Mart, Inc. v. Nature's Sources, LLC, 2019° WL 6052366, at
*3 (NLD. TI. Nov. 15, 2019). Under Federal Rule of Civil Procedure 26(b)(1), the Court must
consider both relevancy and proportionality concerns in’ evaluating the request for discovery.

Whereas herc, the discovery sought is not targeted toward facts and evidence that support
the allegations made by Plaintiff and evidence before this Court, the requests violate the
relevancy and proportionalily requirements of Federal Rule of Civil Procedure 26 and must be

limited or quashed in their entirety.

4840-4701-3103/1 10
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 11 of 12 PagelD #:1879

CONCLUSION

The nature of Plaintiff's requests is evidence ofa fishing expedition and abuse of the
discovery process. Not only does Plaintiff fail to appropriately tailor and. target her requests, but
she-also sécks information. from individuals and entities. who have no apparent connection to the
calis placed to Plaintiff. “Unless the requesting party can demonstrate the relevancy of the
inaterials sought, judges ‘should not hesitate to exercise appropriate control over the discovery
process ... “fishing expeditions” in discovery are prohibited because the. information being
sought is ultimately not “relevant.” Evernity Mart, Inc. v. Nature's Sources, LLC, 2019 WL
6052366 (N.D. JIL Nov: 15, 2019) (quoting BankDirect Capital Fin., ELC v. Capital Premiim
Fin., Inc., 2018 WL 946396, at *4 (N.D. III. Feb, 20, 2018).

Broad discovery requests that have no relation to the operative allegations cannot
outweigh Defendants privacy interest in their private business dealings, Plaintiff has not
provided sufficient facts to support showing how. the information sought in the instant subpoenas
would either be relevant to this litigation or proportional to prosecuting this ‘case.

Plaintiff cannot be-permitied to continue lo-abuse. the discovery process in an-effort to try
and find new defendants and facts to support 4 claim. Accordingly, the breadth of the current
subpoenas are too broad to be enforced in their current. state and: must be quashed, along with
Plaintiff being, placed on notice that her on-going fishing expedition must éease,

Date: December 24,2019
Respectfully submitted,
s/ Josh M. Kantrow

. Josh M. Kantrow

Josh M. Kantrow (ARDC No. 6231027)

LEWIS. BRISBOIS BISGAARD & SMITH LLP

550 West Adams Street, Suile.300

Chicago, Illinois 60661

Tel: (312) 345-1718

4840-4201-3103.1 1H
Case: 1:18-cv-03083 Document #: 214 Filed: 12/24/19 Page 12 of 12 PagelD #:1880

Fax: (312) 345-1778
Josh. Kantrow@ilewisbrisbois.cam

Josef M. Mysovewala, Esq.

LAW OFFICE OF JOSEF MYSOREWALA, PLLC
2000 S. Dixie Hwy., Ste, 112

Miami, Florida 33.133
(305) 356-1031
josefin@lawimuh.com

 

Charles J. Messina, Esq..
GENOVA BURNS LLC
494 Broad Street

Newark, New Jersey 07102
(973) 533-0777

Cimessinaféigenovabums.com

4840-4201-3103.F |?
